Case 3:20-cv-00037-GEC Document 14 Filed 08/06/20 Page1of1 Pageid#: 75

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

Joseph Draego,

Plaintiff,
Vv. Civil Action No. 3:20cv00037
Rashall Brackney, et al,

Defendant.
NOTICE

This case is before the Court pursuant to Defendant's Motion to Dismiss filed August 5,
2020. The Court will give Plaintiff twenty-one (21) days from the date of this Notice to submit any
further counter-affidavits or other relevant evidence contradicting, explaining or avoiding
Defendant's evidence. Both sides are advised that if documents or affidavits outside the
pleadings are submitted by either party, any remaining motion(s) to dismiss under Rule 12(b)(6)
of the Federal Rules of Civil Procedure may be considered as motion(s) for summary judgment
under Rule 56 of the Federal Rules of Federal Civil Procedure.

If Plaintiff does not respond to Defendant's pleadings, the Court will assume that Plaintiff
has lost interest in the case, and/or that Plaintiff agrees with what the Defendant states in their
responsive pleading(s). If Plaintiff wishes to continue with the case, it is necessary that Plaintiff
respond in an appropriate fashion. Plaintiff may wish to respond with counter-affidavits or other
additional evidence as outlined above. However, if Plaintiff does not file some response within
the twenty-one (21) day period, the Court may dismiss the case for failure to prosecute.

Issued and mailed this 6th day of August, 2020.

JULIA C. DUDLEY, CLERK

By: s/H. Wheeler
Deputy Clerk
